In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Suffolk County, dated October 5, 1976, which granted plaintiffs-respondents’ motion to set aside the jury verdict in favor of the defendant as being contrary to the weight of the evidence, and directed that a new trial be held. Order affirmed, without costs or disbursements, upon the memorandum of the Trial Justice. In addition, we would point out that there were errors in the charge to the jury with respect to skidding. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.